Exhibit 10.1

 

SEPARATION AGREEMENT
AND GENERAL RELEASE

﻿

THIS SEPARATION AGREEMENT AND GENERAL RELEASE ("Agreement") is between Veru Inc.
("Company") and Charles T. Todd, Jr. ("Employee").

﻿

RECITALS

﻿

The Company and Employee desire to effect a final resolution and settlement of
all matters and issues relating directly or indirectly to Employee's employment
with the Company and Employee's March 27, 2019 resignation from that employment
(the "Resignation Date”), and have arrived at a compromise of all such matters
in this Agreement.

﻿

AGREEMENTS

﻿

1. Acknowledgment of Full Compensation.  Employee acknowledges and agrees that,
with the payment on March 29, 2019 by the Company to Employee of $11,995.83,
gross, less ordinary tax withholding and all required deductions, and the
payment on April 15, 2019 by the Company to Employee of $2,796.66, gross, less
ordinary tax withholding and all required deductions, Employee has received from
the Company all salary, fringe benefits (including without limitation by
enumeration vacation pay, bonuses, and retirement plan contributions) and all
other compensation and benefits owed by the Company to Employee through and
including the Resignation Date, except for the reimbursement for outstanding
business-related expenses Employee incurred on behalf of the Company, which
shall be handled and reimbursed in accordance with the Company’s expense
reimbursement practices.

﻿

2. Consideration.  Conditioned upon (i) Employee's signing of this Agreement and
Employee's return of this Agreement to the Company, (ii) expiration of the seven
day revocation period without revocation, (iii) Employee's properly executing
and returning the attached acknowledgment form to the Company (Exhibit A)
indicating Employee's decision not to revoke this Agreement and (iv) Employee’s
compliance with Employee’s obligations under this Agreement, the Company shall:

﻿

(a) pay Employee a total gross separation payment of $143,950.00, less ordinary
tax withholding and all required deductions, an amount representing the
approximate equivalent of six (6) months’ base salary, which shall be paid in
twenty-four substantially equal installments.  The first installment payment
shall be made payable on the Company’s next regularly scheduled payroll date
following Employee's satisfaction of the above conditions and subsequent
installments shall continue to be made on each of the next 23 regularly
scheduled payroll dates;

﻿

(b) not contest any claim for unemployment insurance benefits filed by Employee
after the Resignation Date; provided, however, that nothing in this Agreement
shall prohibit the Company from responding truthfully to any inquiries from the
unemployment insurance division of the pertinent state unemployment insurance
agency.  Employee acknowledges and agrees that it is the parties' intent that
Employee shall not be eligible for unemployment insurance benefits during the
twelve (12) month period following Employee's satisfaction of the conditions
specified in this paragraph 2 because Employee will be receiving separation pay
allocated to that



--------------------------------------------------------------------------------

 

period of time.  The Company reserves the right to challenge any application
seeking benefits for any portion of the aforementioned twelve (12) month period;
and

﻿

(c) permit (i) the part of the non-qualified stock option to purchase 280,000
shares of common stock issued to Employee on March 20, 2018 (the "March 2018
Stock Option") under the Company's 2017 Equity Incentive Plan that vested on
March 20, 2019 (93,333 shares) to be exercised in accordance with the terms of
the Company's 2017 Equity Incentive Plan and the applicable stock option grant
agreement through March 20, 2020, (ii) the part of the March 2018 Stock Option
that is scheduled to vest on March 20, 2020 (93,333 shares) to vest on such
vesting date conditioned on Employee being available to provide transition
consulting assistance pursuant to paragraph 17 of this Agreement through such
vesting date and permit such part of such stock option, if it so vests, to be
exercised in accordance with the terms of the Company's 2017 Equity Incentive
Plan and the applicable stock option grant agreement through March 20, 2021, and
(iii) the part of the non-qualified stock option to purchase 42,226 shares of
common stock issued to Employee on January 2, 2019 (the "January 2019 Stock
Option") under the Company's 2018 Equity Incentive Plan that is scheduled to
vest on January 2, 2020 (42,226 shares) to vest on such vesting date conditioned
on Employee being available to provide transition consulting assistance pursuant
to paragraph 17 of this Agreement through such vesting date and permit such part
of such stock option, if it so vests, to be exercised in accordance with the
terms of the Company's 2018 Equity Incentive Plan and the applicable stock
option grant agreement through January 2, 2021.  Employee acknowledges and
agrees that all other stock options issued to Employee under the Company's 2017
Equity Incentive Plan or the Company’s 2018 Equity Incentive Plan, including the
remainder of the March 2018 Stock Option that is scheduled to vest and March 20,
2021 (93,334 shares total) are unvested, shall terminate as of the Resignation
Date and may not be exercised. 

﻿

The consideration specified in paragraph 2(a) shall be subject to ordinary tax
withholding and all required deductions.  The consideration specified in this
paragraph 2  shall not be deemed "compensation" for purposes of any of the
Company's qualified retirement plans or other benefit programs, and payment of
this separation pay does not entitle Employee to any retirement plan
contributions by the Company for Employee's benefit or account.  This
consideration is not an amount to which Employee is otherwise entitled, and
constitutes additional consideration for Employee's release and waiver of
potential claims identified in paragraph 5 below, including without limitation a
potential claim for age discrimination under the Age Discrimination in
Employment Act, and for the promises contained in paragraphs 13 and 17.

﻿

3. Confidentiality and Non-Disclosure.  Employee agrees that this Agreement, and
its terms and provisions, are strictly confidential and shall not be divulged or
disclosed in any way to any person other than Employee's spouse, legal counsel,
or tax advisor.  Should Employee choose to divulge the terms and conditions of
this Agreement to Employee's spouse, legal counsel, or tax advisor, Employee
shall ensure that they will be similarly bound to keep the same confidential.  A
breach of this paragraph by Employee's spouse, legal counsel, or tax advisor
shall be considered a breach of this paragraph by Employee.

﻿

4. Non-Admission of Liability.  Neither this Agreement nor any action taken by
the Company or Employee pursuant to it shall in any way be construed as an
admission by the Company or Employee of any liability, wrongdoing, or violation
of law, regulation, contract or



2

 

--------------------------------------------------------------------------------

 

policy regarding any of the Company's or Employee’s decisions and actions
regarding the employment or separation from employment of Employee.

﻿

5. Release.  For valuable consideration from the Company as stated above,
Employee, for Employee and Employee's heirs, personal representatives,
successors and assigns, hereby releases all claims of whatever nature that
Employee may have against the Company, its affiliates, subsidiaries,
predecessors, successors and assigns and its and their present, former or later
insurers, agents, representatives, officers, administrators, directors,
shareholders and employees (collectively "Releasees"), which arise out of or are
in any manner based upon or related to the employment relationship between
Employee and the Company, and the end of that relationship, and from all other
claims or liabilities of any nature whatsoever which have arisen from any
occurrence, transaction, omission or communication which transpired or occurred
at any time before or on the date of this Agreement; provided, however, that
this Agreement will not affect any existing obligations that the Company may
have to indemnify Employee and will not prevent any party from asserting a claim
against the other party for breach of this Agreement.

﻿

Without limitation to the foregoing, Employee specifically releases, waives and
forever discharges the Releasees from and against all liabilities, claims,
actions, demands, damages and costs of every nature, whether known or unknown,
asserted or unasserted, which arise under the New Hampshire Protective
Legislation Law; New Hampshire Unemployment Compensation Law; New Hampshire
Uniform Trade Secrets Act; New Hampshire Whistleblowers' Protection Act; New
Hampshire Minimum Wage Act; New Hampshire Public Employee Labor Relations Act;
New Hampshire Safety and Health of Employees Law; New Hampshire Law Against
Discrimination; Florida Civil Rights Act; Florida Whistleblower Protection Act;
Florida Workers' Compensation Retaliation provision, Florida Minimum Wage Act;
Article X, Section 24 of the Florida Constitution; Title VII of the Civil Rights
Act of 1964, as amended; the Genetic Information Nondiscrimination Act; the Age
Discrimination in Employment Act (29 U.S.C. § 621 et seq.); the Americans With
Disabilities Act, as amended; Section 1981 of U.S.C. Title 42; National Labor
Relations Act; Employee Retirement Income Security Act of 1974; the Equal Pay
Act; state or federal parental, family and medical leave acts; the Uniformed
Services Employment and Reemployment Rights Act (USERRA), or any other local,
state, or federal military and/or veterans rights act, or any other claim based
on veteran status; or arising under any other local, state or federal statute,
ordinance, regulation or order, or which involve a claim or action for wrongful
discharge, breach of contract (express or implied) and/or any other tort or
common law cause of action. 

﻿

6. No Limitation of Rights.  The waiver and release in paragraph 5 does not
affect those rights or claims that arise after the execution of this
Agreement.  Nor does the waiver and release affect those rights or claims that
cannot be waived by law.  While nothing contained in this Agreement shall be
interpreted to prevent the United States Equal Employment Opportunity Commission
("EEOC") or equivalent state or local agency, the United States Securities and
Exchange Commission ("SEC"), the National Labor Relations Board ("NLRB"), the
Occupational Safety and Health Administration ("OSHA"), or any other federal,
state or local agency or commission from investigating and pursuing any matter
which it deems appropriate, Employee understands and agrees that, by signing
this Agreement, Employee is waiving any and all rights Employee may have to
reinstatement, damages, remedies, costs, attorney's fees or other relief as to
any claims Employee has released and any rights Employee has waived as a result
of Employee's execution of this Agreement.  Nothing contained in this Agreement
is intended to limit Employee's



3

 

--------------------------------------------------------------------------------

 

right or ability to file a charge with the EEOC or equivalent state or local
agency, SEC, NLRB, OSHA, or any other federal, state or local agency or
commission, or to receive an award for providing information to these
agencies.  The EEOC or equivalent state or local agency, SEC, NLRB, OSHA, and
any other federal, state or local agency or commission have  the authority to
carry out their statutory duties by investigating the charge, issuing a
determination, filing a lawsuit in court in their own name, or taking any other
action authorized under law.  Employee retains the right to testify, assist or
participate in any such action.  Employee retains the right to communicate with
the EEOC or equivalent state or local agency, SEC, NLRB, OSHA, or any other
federal, state or local agency or commission and such communication can be
initiated by Employee or in response to the government and is not limited by the
confidentiality or non-disparagement obligations contained in paragraphs 3, 11,
12, 22 and 27 of this Agreement.

﻿

7. No Reinstatement, Reemployment or Rehire.  Employee expressly declines
reinstatement, reemployment or rehire by the Company and waives all rights to
claim such relief.  If Employee should apply for employment with the Company or
with any of its related entities in the future, Employee agrees that Employee
has no entitlement to such employment and may be denied employment on the basis
of this Agreement.

﻿

8. No Representations as Employee.  After the Resignation Date, Employee agrees
that Employee will not represent Employee as being a current employee, officer,
attorney, agent or representative of Company for any purpose.  Within five
business days of the Resignation Date, Employee specifically agrees to update
any and all social media accounts the Employee accesses, uses or maintains to
remove any reference to Employee being a current employee of the Company.  For
purposes of this paragraph 8, social media accounts include, without limitation,
Facebook, LinkedIn and Twitter.

﻿

9. No Pending Matters.  Employee warrants and represents that Employee has not
filed any pending complaint, charge, claim or grievance concerning Employee's
compensation, separation from employment or terms and conditions of employment
against the Company with any local, state or federal agency, court or
commission, and that if any agency, commission or court assumes jurisdiction of
any such complaint or charge on behalf of Employee, Employee will immediately
request that agency, commission, or court to dismiss such proceeding with
prejudice.

﻿

10. No Injuries.  Employee acknowledges and agrees that Employee has reported to
Company management any and all workplace injuries (if any) sustained by Employee
during Employee's employment with the Company and that Employee is not aware of
any facts that would give rise to a worker's compensation claim that has not
already been properly reported. 

﻿

11. Non-Disparagement.  Employee agrees to maintain a positive and constructive
attitude and demeanor towards the Company, its directors, officers,
shareholders, employees and agents, and agrees to refrain from making derogatory
comments or statements of a negative nature about the Company, its directors,
officers, shareholders, employees and agents, to anyone, including, but not
limited to, current and former Company customers, employees, suppliers, vendors,
and referral sources.  Nothing contained in this paragraph shall be construed to
prohibit Employee from providing truthful testimony in any administrative, state
or federal proceeding or cooperating in an investigation conducted by the EEOC
or equivalent state or local agency, SEC, NLRB, OSHA, or any other federal,
state or local agency or commission.  The Company agrees to



4

 

--------------------------------------------------------------------------------

 

cause its officers to maintain a positive and constructive attitude and demeanor
towards Employee and to refrain from making derogatory comments or statements of
a negative nature about Employee.

﻿

12. Restrictive Covenant Obligations.  Employee reaffirms that Employee will
abide by the confidentiality obligations in Section 7 of the Executive
Employment Agreement between the parties dated as of January 2, 2019 (the
"Employment Agreement"); the non-competition, non-solicitation and
non-interference obligations in Section 8 of the Employment Agreement; the
intellectual property obligations in Section 13 of the Employment Agreement; and
the security and exit obligations in Section 14 of the Employment Agreement
(collectively, the "Restrictive Covenant Obligations").  Employee agrees that
the Restrictive Covenant Obligations are reasonable as to their terms and are
fully enforceable against him.  Employee represents and agrees that Employee has
not to-date breached any of the Restrictive Covenant Obligations.

﻿

13. Trade Secrets.

﻿

(a) Protection of Trade Secrets.  Notwithstanding the provisions of Section 7 of
the Employment Agreement, the parties agree that nothing in this Agreement nor
in Section 7 of the Employment Agreement shall be construed to limit or negate
any statutory or common law of torts or trade secrets, where such law provides
Company with broader protection than that provided in this Agreement or in
Section 7 of the Employment Agreement.  After termination of employment,
Employee shall not use or disclose the trade secrets of Company as long as they
remain trade secrets.

﻿

(b) Notification of Trade Secret Rights.  Employee will be immune from criminal
and civil liability under any federal or state trade secret law for any
disclosure of the Company's trade secret(s) that is made (i) in confidence to an
attorney or to a federal, state or local government official solely for the
purpose of reporting or investigating a suspected violation of law and/or (ii)
in a complaint or other document filed in a lawsuit or other proceeding,
provided such filing is made under seal.  If Employee files a lawsuit alleging
retaliation by the Company for reporting a suspected violation of law, Employee
may disclose the relevant trade secret to Employee's attorney, and may use the
trade secret information in the court proceeding provided (i) any filing
containing the trade secret is made under seal; and (ii) Employee does not
disclose the trade secret, except pursuant to a court order.

﻿

14. Specific Performance.  Employee acknowledges and agrees that irreparable
injury to Company may result in the event that Employee breaches any covenant in
this Agreement, and that the remedy at law for the breach of any such covenant
will be inadequate.  If Employee engages in any act in violation of any
provision of paragraph 13, Employee agrees that Company shall be entitled, in
addition to such other remedies and damages that may be available to it by law
or under this Agreement, to injunctive relief to enforce such provisions without
the necessity of posting a bond.

﻿

15. Return of Company Property.  Employee represents and agrees that Employee
has returned any and all Company records and files and any copies thereof
(whether in electronic or paper form), keys, keyless entry cards, documents,
confidential or proprietary information, computer equipment, CDs, computer
software programs, vehicles, credit cards and any other



5

 

--------------------------------------------------------------------------------

 

property owned by or belonging to the Company in Employee's possession or under
Employee's control on or after the Resignation Date without any originals or
copies being kept by Employee or conveyed to any other person or
entity.  Employee acknowledges and agrees that Employee will use reasonable care
to properly ship any Company property back to the Company via a shipment method
that does not cause damage or destruction to Company property.  Employee also
agrees to cooperate with any request by the Company to review the Employee's
personal electronic device(s) for purposes of removing any Company
data.  Employee acknowledges that, to the extent permitted by law, Employee will
be liable to Company for the Company's costs incurred in enforcing its rights
under this paragraph 15, including Company's reasonable attorneys' fees.

﻿

16. Waiver of Reimbursement of COBRA Premiums. Employee waives any right to
receive reimbursement by the Company for any and all COBRA premiums paid by
Employee, as stated under section 5.2(a)(iv) of the Employment Agreement, should
Employee elect to continue Employee’s healthcare coverage.

﻿

17. Transition Consulting Assistance.  As a precondition for receiving certain
benefit(s) specified in paragraph 2(c) above, following execution of this
Agreement, Employee agrees that Employee will make himself available at
reasonable times and use his best efforts to answer any of the Company's
questions or to otherwise assist the Company in making an orderly
transition.  Without limitation to the foregoing, Employee acknowledges and
agrees that he will use his best efforts to answer any of the Company's
inquiries concerning matters for which he was responsible during his active
employment with the Company.  Employee further acknowledges and agrees that he
shall receive no additional consideration for time spent answering the Company's
questions or otherwise providing such assistance as described in this paragraph
17, as the consideration referenced in paragraph 2(c) above represents adequate
consideration for his answering such questions and otherwise providing such
assistance.

﻿

18. Binding Agreement.  This Agreement shall be binding upon Employee and upon
Employee's heirs, administrators, representatives, executors, successors and
assigns and shall inure to the benefit of the Releasees and to their heirs,
administrators, representatives, executors, successors and assigns.

﻿

19. Jurisdiction and Venue.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida.  Any controversy between
Company and Employee arising under or relating to this Agreement shall be
determined by the Circuit Court of Miami-Dade County, Florida, and the parties
agree not to present any such controversy to any other court or forum.  The
parties expressly consent to the exclusive jurisdiction of the Circuit Court of
Miami-Dade County, Florida.

﻿

20. Severability.  It is understood and agreed that the provisions of this
Agreement shall be deemed severable, and the invalidity or unenforceability of
any one or more of the provisions herein shall not affect the validity and
enforceability of the other provisions herein.

﻿

21. Complete and Exclusive Agreement.  The parties understand and agree that
this Agreement is final and binding and constitutes the complete and exclusive
statement of the terms and conditions of settlement, that no representations or
commitments were made by the parties to induce this Agreement other than as
expressly set forth herein and that this Agreement is fully



6

 

--------------------------------------------------------------------------------

 

understood by the parties.  This Agreement may not be modified or supplemented
except by a subsequent written agreement signed by the party against whom
enforcement is sought.

﻿

22. Effect of Termination.  Employee acknowledges and agrees that the Employment
Agreement has terminated and that all obligations imposed on either party under
the Employment Agreement have ceased effective the date of Employee's
termination from employment, except as otherwise expressly provided in the
Employment Agreement.  Notwithstanding the foregoing, Employee agrees that
Sections 5.8(a), 5.8(b), 6, 7, 7.1(a), 7.1(b), 7.1(c), 7.1(d), 8.1, 8.2, 8.3,
8.4, 8.5, 8.6, 8.7, 9, 10, 11, 13.1, 13.2, 13.3, 13.4, 14.1, 14.2, 15, 16, 17,
18, 19, 20, 21, 22.1, 22.2, 22.3, 22.4, 22.5, 23, 24, 26, 27, 28, and 29 of the
Employment Agreement shall continue in full force and effect notwithstanding the
termination of Employee's employment with the Company and the termination of the
Employment Agreement.

﻿

23. Acknowledgement of Resignation.  By signing this Agreement, Employee
acknowledges that Employee has resigned from the position of Chief Executive
Officer of The Female Health Company Division of the Company, and all other
positions Employee holds with respect to the Company or any subsidiary thereof,
effective as of the Resignation Date.

﻿

24. Complete and Exclusive Agreement.  The parties understand and agree that
this Agreement (with Exhibit A attached hereto) is final and binding and,
excepting solely the Restrictive Covenant Obligations referenced in paragraph 12
and the provisions of the Employment Agreement referenced in paragraph 22,
constitutes the complete and exclusive statement of the terms and conditions of
settlement, that no representations or commitments were made by the parties to
induce this Agreement other than as expressly set forth herein and that this
Agreement is fully understood by the parties.  This Agreement may not be
modified or supplemented except by a subsequent written agreement signed by the
party against whom enforcement is sought.

﻿

25. Consideration Period.  Employee represents and agrees that Employee has had
the opportunity and time to consult with legal counsel concerning the provisions
of this Agreement, and that the Company has given Employee up to twenty-one (21)
days to consider this Agreement.  Any changes made to this Agreement before
Employee signs it, whether material or immaterial, will not restart the 21-day
consideration period.  Employee understands and agrees that if Employee does not
return the signed Agreement by the close of business on the 22nd day after
Employee receives this Agreement, this Agreement will be automatically revoked
by the Company and amounts payable hereunder shall be forfeited.  Employee
further understands and agrees that if Employee does not return the signed
Exhibit A by the close of business on the 10th day after the date on which
Employee signs the Agreement, this Agreement will be automatically revoked by
the Company and amounts payable hereunder shall be forfeited. 

﻿

26. Employee Right to Revoke.  Employee may revoke the Agreement within seven
(7) calendar days of Employee's signing of the Agreement.  For this revocation
to be effective, written notice must be received by Philip R. Greenberg,
Executive Vice President – Legal, Veru Inc., 4400 Biscayne Boulevard, Suite 888,
Miami, Florida 33137, no later than the seventh calendar day after Employee
signs the Agreement.

﻿

27. Company Right to Revoke.  The parties understand and agree that this
Agreement will not be effective until the Company's signing of this Agreement,
and that the Company has the



7

 

--------------------------------------------------------------------------------

 

right to revoke its offer at any time prior to the Company’s signing of this
Agreement, which revocation may be made for any reason including, without
limitation, Employee's making of derogatory comments or statements of a negative
nature about the Company, its directors, officers, shareholders, employees and
agents to anyone, including, but not limited to, current and former Company
customers, employees, suppliers, vendors, and referral sources.

﻿

28. Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement.  Signatures to this
Agreement transmitted by facsimile, by electronic mail in portable document
format (.pdf) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document will have the same
effect as physical delivery of the paper document bearing the original
signature.

﻿

29. Code Section 409A.  This Agreement is intended to satisfy the requirements
for the deferral of compensation under section 409A of the Internal Revenue Code
of 1986, as amended (the "Code") or an exemption thereunder.  All terms used in
this Agreement shall be interpreted to the maximum extent possible to satisfy
Code section 409A.  Notwithstanding anything herein to the contrary, payments
provided under this Agreement may be made upon a permissible payment event in a
manner that complies with Code section 409A or an applicable exemption.  Any
right to a series of installment payments pursuant to this Agreement is to be
treated as a right to a series of separate payments.  Any separate payment or
benefit under this Agreement or otherwise that may be excluded from Code section
409A as separation pay, a short-term deferral or any other applicable exemption
or provision of Code section 409A shall be excluded from Code section 409A to
the maximum extent possible.  Notwithstanding anything herein to the contrary,
the Company may amend this Agreement without the consent of Employee to add,
alter or remove any provision that the Company deems necessary, appropriate or
advisable to comply with Code section 409A.  If there is more than one way to
add, alter or remove a provision to comply with Code section 409A, the Company
shall have the discretion to choose the alternative it believes to be in the
best interest of Employee and the Company. 

﻿

30. Acknowledgment.  The undersigned parties acknowledge and agree that they
have carefully read the foregoing document, that a copy of the document was
available to them prior to execution, that they understand its contents
including its release of claims, that they have been given the opportunity to
ask any questions concerning the Agreement and its contents, and have signed
this Agreement as their free and voluntary act.

﻿

﻿

﻿

﻿

﻿

﻿





8

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties herein executed this Separation Agreement and
General Release as of the date appearing next to their signatures.

﻿

﻿

﻿

 

 

 

﻿

Veru Inc.

 

 

﻿

Date: April 18, 2019

 

By:  /s/ Mitchell S. Steiner                                        

 

Its:  Chief Executive Officer and President

﻿

 

﻿

﻿

CAUTION: THIS IS A RELEASE.  THE COMPANY HEREBY
ADVISES EMPLOYEE TO CONSULT WITH AN ATTORNEY AND READ IT BEFORE SIGNING.  THIS
AGREEMENT MAY BE REVOKED
IN WRITING BY EMPLOYEE WITHIN SEVEN (7) CALENDAR DAYS OF EMPLOYEE'S EXECUTION OF
THE DOCUMENT.

﻿

 

 

 

 

﻿

 

Date:  April 18, 2019

 

 

/s/ Charles T. Todd, Jr.       

Charles T. Todd, Jr.

﻿



9

 

--------------------------------------------------------------------------------